Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more electrical connection tabs of the module secured to the insert”  must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Objections
Claims 5 and 6 are objected to because of the following informalities: in claim 5, line 1, delete “any one of”, and in claim 6, line 1, delete “any one of”.  Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2,4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1, line 6, the term “it” is unclear to the examiner; 
it is unclear to the examiner exactly how/where the “one or more electrical connection tabs of the module secured to the insert?”;
the relationship between the “electrical connection tab 25” and the “blade 8” is also unclear to the examiner. 
contact provided at one end of the conductor snapping in each of the lugs of the locking springs” ?
Claim 6 recites the limitation "the set of" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson 5,356,316. Regarding claim 1, Anderson discloses a  module for electrically connecting conductors, comprising an electrically insulating body 30 comprising one elastically deformable snap-fitting lug 86 provided with a snap-fitting ramp 88 for removably fastening the body in a cavity  of a sub-mount, characterized in that it includes, for each conductor, an electrically conductive insert 34 disposed in the body and comprising two lock springs  comprising a set of elastically deformable lugs (see fig. 4) for mechanically fastening and electrically connecting the conductors and one or more electrical connection tabs 32 of the module secured to the insert. Anderson discloses the invention substantially as claimed except for two elastically deformable snap-fitting lugs. However, it would have been obvious to one of ordinary skill to modify the module of Anderson by providing  two elastically deformable snap-fitting lugs, (instead of one), since it has been held that a mere duplication of essential working parts of a device involves only routine skill in the art.

Regarding claim 6, the body includes an end area comprising the set of snap-fitting ramps  intended to cooperate with complementary snap-fitting means provided in the cavity of the sub-mount.
Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Matthews 4,854,899. Anderson discloses the invention substantially as claimed except for the socket being made of a copper alloy. However, Matthews discloses a module having a socket/insert 46 being made of a copper alloy. It would have been obvious to one of ordinary skill to modify the module of Anderson by providing a copper alloy socket as taught by Matthews since copper is well known for its conductive qualities. 
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833